NO. 07-06-0042-CR

                                   IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL C

                                      MARCH 27, 2006
                              ______________________________

                                  Ex parte WILLIAM H. HILL
                            _________________________________

                  FROM THE 154th DISTRICT COURT OF LAMB COUNTY;

                         NO. 16,768; HON. FELIX KLEIN, PRESIDING
                           _______________________________

                                      Order of Dismissal
                              _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

        Pending before the court is the appeal of William H. Hill from an order dismissing

his petition for writ of habeas corpus. The order dismissing the petition was signed on

December 28, 2005. Hill did not mail or otherwise file his notice of appeal from the order

until January 30, 2006. By rule of procedure, Hill was obligated to file his notice of appeal

within 30 days of the date the trial court dismissed his petition. TEX . R. APP. P. 26.2(a)(1).1

Because he did not, we notified him, by letter dated March 13, 2006, of the circumstance

and directed that he provide us with any documents considered necessary “for the Court

to determine its appellate jurisdiction.” Though he responded to our March 13th letter, he

did so not by explaining why this court had jurisdiction over his appeal or by attempting to


        1
          The record before us does not disclose that Hill timely moved for new trial. Nor does Hill contend
that he did.
justify the belatedness of his notice. Instead, he purported to address the merits of his

claims.

      Hill having failed to timely file his notice of appeal, we have no jurisdiction over the

matter and dismiss it on that ground.



                                                 Per Curiam



Do not publish.